UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8273


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

KELVIN JOHNSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (0:98-cr-00360-CMC-6)


Submitted:    June 29, 2009                 Decided:   July 21, 2009


Before TRAXLER, Chief Judge, and NIEMEYER and MICHAEL, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Kelvin Johnson, Appellant Pro Se.        Jane Barrett Taylor,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Kelvin   Johnson   appeals    the   district   court’s     orders

granting his 18 U.S.C. § 3582(c)(2) (2006) motion and denying

his motion for reconsideration.           We have reviewed the record and

find   no   reversible    error.      Accordingly,    we    affirm    for   the

reasons stated by the district court.            United States v. Johnson,

No. 0:98-cr-00360-CMC-6 (D.S.C. Oct. 15, 2008).                    We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials    before    the    court   and

argument would not aid the decisional process.

                                                                      AFFIRMED




                                      2